The record does not disclose facts sufficient either to warrant the court in relieving the defendant of his stipulation, or to justify the setting aside of the award of the *880arbitrators. (Wiberly v. Matthews, 91 N. Y. 648; Civ. Prac. Act, § 1457.) The orders are, therefore, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion to confirm the majority award of the arbitrators granted, with ten dollars costs. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur.